KLEINFELD, Circuit Judge,
with whom T.G. NELSON, Circuit Judge, joins, dissenting:
I join fully in Judge Hall’s dissent. I write separately because I think it necessary to comment upon the merits of the case, in view of the reasons stated in majority opinion. I write with some trepidation, because the last-minute aspect of this proceeding prevents me from mastering the record. Though death penalty cases are typically litigated for more than a decade, as this one has been, we are always presented with critical decisions to make in a procedural context that prevents us from knowing the record as well as in routine cases. For this reason, Congress and the Supreme Court have rightly seen last-minuteness as an obstacle to truth and justice.
Thompson raped a twenty year old woman, Ginger Fleischli, and then stabbed her five times in the head. When one of his thrusts of his knife penetrated 2 1/2 inches through her ear, it killed her. Then he and his roommate, David Leitch, carefully wrapped her up and threw her body away. People v. Thompson, 45 Cal.3d 86, 246 Cal.Rptr. 245, 753 P.2d 37 (1988). The people of California have decided to implement a death penalty, and they have the right to do that under the Constitution. A jury which, unlike the members of this court, heard and saw the testimony and other evidence, concluded that Thompson raped and murdered Ginger Fleischli, and that he should be executed for it. The majority concludes that the jury was wrong, the prosecutor was unethical, the defense lawyer was incompetent, the trial judge failed to protect Thompson from all this, and the three judge panel of this court was blind to the injustice of it all. Today’s majority therefore thwarts the duly arrived at sentence even though the judges who disagreed with our panel faded to follow the rules to bring the matter before us in a proper and timely way.
If I agreed with the majority that Thompson was innocent, then the standard for recall of a mandate, “an overpowering sense of fairness and a firm belief that this is an exceptional case requiring recall of the mandate in order to prevent an injustice,” would apply. Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir.1996). No one will ever get my vote to execute an innocent man because a judge or a lawyer missed a deadline. But there is no persuasive reason to doubt that Thompson had a fair trial, and that the jury had good reason to conclude that he raped and killed Ginger Fleischli. I am unable to share the majority’s contempt for all the participants in that trial except Thompson.
There are three propositions critical to the majority opinion: (1) the evidence that Thompson raped Ms. Fleischli was negligible except for the jailhouse informants’ testimony; (2) Thompson’s lawyer did a terrible job of showing that Thompson did not rape Ms. Fleischli and that the jailhouse informants should not be believed; (3) the prosecutor violated the Constitution in Thompson’s ease by telling the jury in the Leiteh case, a considerable time later, a different theory he then had of how the crimes were committed. Not one of these three propositions has a sturdy enough foundation to support the procedurally extraordinary action we take today.
If this jury was like most I have seen, it would not have convicted a man based on the word of a couple of criminals in jail. Here are eight other reasons (I am sure the jury had more, because it, unlike us, saw and listened to Thompson testify, and heard and *1073saw all the other evidence) why the jury could reasonably have concluded that Thompson raped Ms. Fleisehli before he murdered her.
1. Ms. Fleisehli had sex with someone— there was semen in her body.
2. Ms. Fleisehli’s blouse and bra were cut and pulled down her arms, suggesting that the sex was against her will, that the person who had sex with her meant to keep her from using her arms and hands to interfere, and that the person having sex with her was aggressive with a knife. The majority suggests that the restraint was more likely connected with the murder than the rape, but I see no reason why jurors could not have thought Thompson restrained Ms. Fleisehli’s arms the better to rape her.
3. Thompson admitted he had sex with Ms. Fleisehli, but claimed she consented.1
4. Thompson was carrying handcuffs when he was arrested in Cabo San Lucas, Mexico, suggesting that his modus operandi for committing crimes was to immobilize the victim’s arms.
5. Ms. Fleisehli was murdered by Thompson, a fate more frequent among rape victims than friendly sex partners.
6. Ms. Fleisehli’s bruises suggested handcuff injury and violence used to compel her to do something against her will.
7. Ms. Fleisehli may have douched or washed after sex. The majority thinks this shows the sex was consensual, but a jury could have inferred the opposite, that if a rape victim persuaded the perpetrator to let her go to the bathroom, she would wash the crime away from the inside and outside of her body as best she could, in whatever time she had.
8.Thompson lied, at first denying that he had sex with Ms. Fleisehli, and then claiming he had consensual sex with her. His testimony was full of lies presented with extraordinary effrontery.2
None of the nine listed matters depend on the jailhouse informants the majority thinks could have been impeached better. The majority’s suggestion that without the jailhouse informants, the evidence could not have sustained a rape conviction, is an insult to the jury-
I do not think the majority’s attack on defense counsel is fair. Thompson was sentenced to death because he raped and murdered Ginger Fleisehli, not because he had a bad lawyer. The only really disastrous event for the defense that could have been avoided was Thompson’s testimony. Thompson personally, by talking to the jury, probably persuaded them that he was a liar, and would not lie if the truth would set him free. Fortunately (from the viewpoint of the truth-seeking purpose of a trial) Thompson insisted on testifying, against his lawyer’s strenuous advice, so the jury got to see and hear him.
Thompson’s lawyer got the state’s own pathologist to admit to the jury that “[tjhere is no anatomical evidence of rape. There is nothing to indicate it whatsoever.” He also got the state’s pathologist to admit that vagi*1074nal tearing or bruising was common in rape, yet absent here. That is about as good as it gets, for expert testimony in a rape case. The majority thinks defense counsel should have called his own witness to gild the lily. Most good trial lawyers avoid calling their own experts when they get what they need from the other side’s witness, because the jury is more likely to believe the evidence from the mouth of someone not hired and paid to say it. Had Thompson’s lawyer put on his own expert and had his expert been impeached, then the jury might well have disregarded both of them, and Thompson would have lost the benefit of the state pathologist’s admissions.
The majority also thinks defense counsel should have hammered more on what liars the jailhouse informants probably were. Most good trial lawyers would let the jury draw its own conclusion after hearing, as they did, that the informants had multiple felonies, heroin use, used language suggesting they had read their information in the newspaper, obtained special favors, gave inconsistent stories, and perhaps were paid off by Leitch’s family. The three judge panel does not decide whether counsel was ineffective, because there was no prejudice. I see no reason to disagree with that, but suggest also that the case for ineffectiveness has not been made.
The other ground stated in the majority opinion3 is that the prosecutor urged one theory for how and why Ms. Fleischli was murdered in Thompson’s trial, and a different one in Leitch’s trial some time later. We, not prosecutors, are supposed to adhere to stare decisis. That is because equal justice for all requires that we decide like cases alike. Prosecutors are not bound by the principle of stare decisis, because they do not decide cases. A prosecutor cannot present evidence or a case he knows to be false. But there is no reason to think the prosecutor knew either theory he presented was false, when he presented it or at any time.
Thompson, Leitch, and Ms. Fleischli were all in the tiny apartment the night Ms. Fleischli was raped and murdered. The prosecutor was not. The only way the prosecutor could find out what happened was to ask the surviving liars, consider the physical evidence, and think about what made sense. The majority opinion claims that “it is well established” that a prosecutor cannot offer inconsistent theories in successive trials, but its own authority shows that the proposition is not “established” at all. In Haynes v. Cupp, 827 F.2d 435 (9th Cir.1987), we affirmed despite a claim of inconsistent prosecution theories. We said the theories were consistent, so we did not have to consider whether it would have mattered, had they been inconsistent. In the majority’s other case for the supposedly “well established” principle that prosecutors must stick with the first theory they came up with, only one judge, concurring in a 12 judge en banc, said so, and that was in “the peculiar facts of this case,” not generally. Drake v. Kemp, 762 F.2d 1449, 1479 (11th Cir.1985) (Clark, J., concurring). The majority makes up a novel principle, cites no good authority for it, and claims incorrectly that the principle is “well established.”
There is no reason why the prosecutor’s change of theory at a later time should be treated as a due process violation.4 The standard boilerplate instruction tells juries that “arguments of counsel are not evidence.” Devitt & Blackmar, Federal Jury Practice and Instructions § 12.03; Ninth Circuit Manual of Model Jury Instructions — Criminal § 3.05. The jury is supposed to decide the ease based on the evidence and the judge’s instructions. The lawyers offer the *1075jury theories to help them make sense of the evidence. But the twelve jurors often have more diverse and extensive experience in life than the lawyers, and make better sense of the evidence than the lawyers. The lawyers were not at the scene of the crime, and can only, like the jurors, draw inferences. It is up to the jury, not the prosecutor, to decide what happened amidst a lot of lies.
The majority rightly says that the prosecutor must seek above all to do justice, but seems confused about what justice is. The duty to do justice in no way conflicted the duty to seek Thompson’s conviction, because there is absolutely nothing in the record to suggest that the prosecutor knew or thought that Thompson was innocent. If, as the jury reasonably concluded, Thompson raped Ginger Fleisehli and then stabbed her to death through the ear, then the cause of justice coincided exactly with convicting him. Ginger Fleisehli was entitled to justice — life and the liberty not to be raped, and conviction and punishment of the man who took these rights away from her.

. The new evidence alluded to by the majority and Judge Hall is a defense paralegal’s affidavit about her interview of Thompson’s roommate Leitch in prison and other consistent material. Leitch told her that he had walked into the entiyway of the little apartment around 3:00 AM, saw Thompson having sex with Ms. Fleisehli on the floor, and turned around and left. Leitch believed that the sex was consensual. If a jury believed Leitch saw what he claimed, his stoiy would corroborate the proposition that Thompson had sex with Ms. Fleisehli. Because Leitch says he turned around and left, not that he stayed in the room and asked Ms. Fleisehli how she felt about it, I do not see how his glimpse of two people having sex proves that the woman wanted it.


. Governor Wilson’s careful decision denying clemency quotes this extraordinary passage:
Q. Let me clarify Saturday morning, September 12 [the morning after the murder]. Did you, or did you not, say Ginger left with Shawn [Kashani] to Tracy?
A. I did not, sir.
Q. Then why did you tell that to [police investigators] Owen and Coder?
A. Because at that time, as I said before, he [Shawn] seemed as likely a candidate as anybody.
Q. So you lied about that too?
A. I did, sir.
Jurors might have thought that a man who would lie and try to frame a friend, would readily lie about whether he had raped a woman he murdered.


. It may be that less than a majority of our en banc panel agrees to this proposition.


. We need not decide whether there could ever be a case in which justice required that the government be estopped from urging inconsistent theories in different cases, cf. Rissetto v. Plumbers & Steamfitters Local 343, 94 F.3d 597 (9th Cir.1996), or whether the government can never be estopped in a criminal case, as the authorities marshalled by Judge Kozinski suggest. Nor need we decide whether due process could ever bar conviction of two people on different theories. There is nothing in the circumstances of this case to support the proposition that the prosecutor's offer of a different theory to the jury in Leitch's substantially later trial creates any bar to Thompson’s conviction in the earlier trial.